NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


   STATE OF ARIZONA ex rel. MARK BRNOVICH, Plaintiff/Appellee,

                                        v.

                FRANK LEE CULVER, Defendant/Appellant.

                             No. 1 CA-CV 15-0150
                               FILED 4-5-2016


           Appeal from the Superior Court in Maricopa County
                          No. CV2013-014946
           The Honorable James R. Morrow, Judge Pro Tempore

                            APPEAL DISMISSED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Eric S. Rothblum, Kenneth R. Hughes
Counsel for Plaintiff/Appellee

Frank Lee Culver, Douglas
Defendant/Appellant
                            STATE v. CULVER
                           Decision of the Court




                        MEMORANDUM DECISION

Judge Donn Kessler delivered the decision of the Court, in which Presiding
Judge Peter B. Swann and Judge Lawrence F. Winthrop joined.


K E S S L E R, Judge:

¶1            Frank Lee Culver appeals from the trial court’s order denying
his motion to set aside the judgment pursuant to Arizona Rule of Civil
Procedure (“Rule”) 60(c). Because Culver was not a party, and thus lacked
standing to file for such relief, we dismiss this appeal for lack of appellate
jurisdiction.

               FACTUAL AND PROCEDURAL HISTORY

¶2            On November 5, 2013, the State filed a joint Notice of Pending
Forfeiture (“NOPF”) and Notice of Seizure for Forfeiture (“NOSF”) for
currency in the amount of $40,333.1 The State sent a copy of the notice to
Culver at his California address via certified mail on November 13, 2013.
When it was discovered that Culver was in Apache County Jail, the State
personally served him on December 23, 2013. The State filed its Application
for Order of Forfeiture and mailed a copy to Culver on February 3, 2014.
On February 5, 2014, the trial court entered an order of forfeiture against
the property and awarded it to the State.

¶3            Culver filed several documents with the trial court2 before
filing an untimely Notice of Appeal with this Court on March 18, 2014. This
Court dismissed the appeal for lack of jurisdiction. Culver then filed a
Motion to Set Aside the Judgment pursuant to Rule 60(c). The trial court


1 The currency was seized during a traffic stop on September 27, 2013.
2 Culver filed the following documents with the trial court: (1) a Motion to
Return Property, filed February 11, 2014; (2) a letter dated January 7, 2014,
filed February 13, 2014; (3) a Motion for an Order to Renew Motion to
Release Illegally Seized Property, filed March 10, 2014; (4) a Motion to Set
Aside Illegal De Facto Forfeiture Proceedings Initiated Without Probable
Cause with Fabricated Information and False Charges, filed March 11, 2014;
and (5) a Motion to Set Aside Order of Judgment of an Illegal De Facto
Forfeiture, filed March 11, 2014.

                                      2
                              STATE v. CULVER
                             Decision of the Court

denied the motion, finding no basis to set aside the judgment because
Culver did not file a claim meeting the substantive requirements of Arizona
Revised Statutes (“A.R.S.”) section 13-4311(E) (2010) within the timeframe
required in A.R.S. § 13-4311(D).

¶4            Culver timely appealed. We have jurisdiction pursuant to
Article 6, Section 9, of the Arizona Constitution, and A.R.S. §§ 12-
120.21(A)(1) (2003) and -2101(A)(1) (Supp. 2015).

                                 DISCUSSION

¶5          Culver appeals from the trial court’s denial of his Rule 60(c)
motion, which we will analyze under Rule 60(c)(6).3 We review a trial

3 Culver’s original Motion to Set Aside the Judgement cites generally to
Rule 60(c) and argues that (1) the State’s NOSF was invalid, and (2) Apache
County Jail personnel obstructed Culver’s access to the mail system
resulting in a judgment by default. If Culver’s motion was predicated on
Rule 60(c)(1)-(3), it would be untimely because a motion for relief from
judgment pursuant to those subsections must be filed within six months of
the entry of judgment. See Ariz. R. Civ. P. 60(c) (“The motion shall be filed
within a reasonable time, and for reasons (1), (2) and (3) not more than six
months after the judgment or order was entered or proceeding was
taken.”). We also find the motion would fail if made pursuant to Rule 60(c)
subsection 4, as the judgment was not void. “Compliance with the notice
requirements of the statutes is necessary to both give the court jurisdiction
over a property and to give an owner of record an opportunity to protect
his interests.” State ex rel. Horne v. Rivas, 226 Ariz. 567, 571, ¶ 16 (App. 2011).
Here, the State complied with the requirements of A.R.S. §§ 13-4311, -4308
(2010), -4307 (2010), and -4306 (2010). The property was not “seiz[ed] for
forfeiture” until the State filed the NOSF. See A.R.S. § 13-4301(9) (2010)
(“‘Seizure for forfeiture’ means seizure of property by a peace officer with
an assertion by the seizing agency or by an attorney for the state that the
property is subject to forfeiture.”). Thus the State had sixty days from the
date it filed its NOSF to file the NOPF. Because the State filed the NOSF
and NOPF on the same day, it complied with the statutory requirements of
A.R.S. § 13-4308(B), thus giving the court jurisdiction over the property
seized. Culver was also provided notice of the NOSF and NOPF within
twenty days of the filing, further complying with the notice requirements
of A.R.S. §§ 13-4311, -4307, and -4306(C). Giving Culver the benefit of the
doubt, we analyze the trial court’s denial of his Rule 60(c) motion under
Rule 60(c)(6).



                                        3
                             STATE v. CULVER
                            Decision of the Court

court’s ruling on a motion for relief from judgment under Rule 60(c) for an
abuse of discretion. City of Phoenix v. Geyler, 144 Ariz. 323, 329 (1985). We
find no error because Culver either did not timely file a claim or the claim
was substantively insufficient.4

¶6             One must be a party to an action and have standing to contest
a forfeiture action. In re $70,269.91 in U.S. Currency, 172 Ariz. 15, 19 (App.
1991). Standing is acquired in a civil forfeiture action by alleging an interest
in the property. Id. An owner or interest holder in property subject to
forfeiture asserts their interest by timely filing a claim against the property.
A.R.S. § 13-4311(D) (2010) (providing that a claim must be filed within thirty
days after receiving notice of the NOPF); see also In re $70,269.91 in U.S.
Currency, 172 Ariz. at 19. The claim must also include the substantive
elements listed in A.R.S. § 13-4311(E). See In re $70,269.91 in U.S. Currency,
172 Ariz. at 19-20. Once the owner timely “files a proper claim, he becomes
a ’claimant’ and is entitled to a hearing to adjudicate the validity of his
interest” in the property. Id.; see also A.R.S. § 13-4311(D). “No extension of
time for the filing of a claim may be granted.” A.R.S. § 13-4311(F).

¶7             The State personally served Culver with the NOSF and NOPF
on December 23, 2013. Thus to be timely, Culver needed to file his notice
of claim by January 22, 2014. See A.R.S. § 13-4311(D) (“An owner of or
interest holder in the property may file a claim against the property, within
thirty days after the notice, for a hearing to adjudicate the validity of his
claimed interest in the property.” (emphasis added)). Culver, however, did
not file anything with the superior court until February 11, 2014. See supra
n.2, ¶ 3. “If the claim is not timely filed, the person does not become a
claimant and lacks standing to contest the forfeiture.” In re Forty-Seven
Thousand Six Hundred Eleven Dollars & Thirty-One Cents (47,611.31) U.S.
Currency, 196 Ariz. 1, 2, ¶ 4 (App. 1999). Because Culver did not file a timely
claim in compliance with the statute, he was not a party to the forfeiture
action. Because he was not a party, Culver could not make a claim for relief
from judgment pursuant to Rule 60(c). See United States v. 8136 S. Dobson

4 Our colleagues on the motions panel summarily denied the State’s motion
to dismiss the appeal, which argued that Culver was not a party to the
judgment and lacked standing to pursue the appeal. We are not bound by
the decisions of the motions panel. See Tripati v. Forwith, 223 Ariz. 81, 84
(App. 2009) (disagreeing with motions panel); In re Stagecoach Utils., Inc., 86
B.R. 229, 230 (B.A.P. 9th Cir. 1988) (“Motion Panel decisions are not binding
on the Panel assigned the case.”).




                                       4
                              STATE v. CULVER
                             Decision of the Court

Street, Chicago, Ill., 125 F.3d 1076, 1082 (7th Cir. 1997) (stating that non-party
in a forfeiture action cannot make a Rule 60 claim for relief from judgment).

¶8              Furthermore, even if we give Culver the benefit of the doubt
and assume that his claim was timely filed,5 he failed to comply with the
substantive statutory requirements of A.R.S. § 13-4311(E). Again, because
Culver did not file a claim in compliance with statutory requirements, he
was not a party to the forfeiture action, and cannot make a claim for relief
from judgment pursuant to Rule 60(c). See 8136 S. Dobson Street, Chicago,
Ill., 125 F.3d at 1082.

                                CONCLUSION

¶9            For the foregoing reasons, we conclude that Culver lacked
standing in the forfeiture proceedings and continued to lack standing in his
Rule 60(c) motion for relief from judgment. We therefore dismiss this
appeal challenging the forfeiture judgment for lack of appellate jurisdiction.




                                    :ama




5 Culver’s Motion to Return Property, although filed February 11, 2014, is
dated January 14, 2014, and letters from the Office of the Sheriff note that in
January and February 2014 there might have been a delay in sending mail
out. According to the inmate mail log report, Culver’s first piece of mail
addressed to the Clerk of the Superior Court in the relevant time frame was
sent on February 8, 2014. Applying the mailbox rule, that Motion to Return
Property would be deemed mailed on February 8. See State v. Goracke, 210
Ariz. 20, 22, ¶ 5 (App. 2005) (stating that pursuant to the prisoner mailbox
rule, a pro se prisoner is deemed to have filed a properly addressed
pleading at the time it is delivered to the proper prison authorities for
filing). But because he allegedly gave it to jail personnel who might have
delayed mailing it, we will assume it was deemed mailed January 14.

                                        5